DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 08/11/2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 11 AUGUST 2021 has been entered.          

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s RCE’s claim amendments and remarks of 11 AUGUST 2021 and Examiner’s Amendments agreed to on 02 NOVEMBER 2021.  Claims 1-7, 9-13 & 15 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said RCE’s claim amendments of 08/11/2021 have amended Claims 1, 10, 11 & 14 that include independent amended Claims 1, 10 and 11.           

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s Amendment was given in an interview with Atty. Nathaniel Quirk on 01/02 NOVEMBER 2021, as noted in the attached Interview Summary.            

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:  
1. (Currently Amended)    A method of controlling a suspension system for a vehicle, comprising:          
inputting first control information based on current driving dynamics data to a controller for the suspension system;            
inputting second control information, based on optically recorded information about a ground surface area that the vehicle will travel captured by a visual system of the vehicle, to the controller for the suspension system;              
applying, at the controller, a relative weighting to the first control information and the second control information based on an evaluation of the first control information and the second control information by the controller, the relative weighting ranging between 
an equal weighting of the first control information and the second control information to  
one of the first control information or the second control information having 
zero weight and the other of the first control information or the second control 

generating a control signal with the controller, based on the first control information, the second control information, and the relative weighting of the first control information and the second control information; and 
controlling, based on the control signal, at least one adjustable damping device of the suspension system to dynamically adjust a damping characteristic of the at least one damping device;
wherein the relative weighting applied to the second control information is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.



Claim 10:   
10. (Currently Amended)    A method of controlling a suspension system for a vehicle, comprising:              
receiving, at a controller, a first input based on current driving dynamics data and a second input based on optically recorded information relating to a conditions of ground the vehicle will travel on captured by a visual system of the vehicle;         
applying, at the controller, a relative weighting to the first input and the second input based on an evaluation of the first input and the second input at the controller, the relative weighting ranging between        
an equal weighting of the first input [[]] and the second input [[]] to         
one of the first input [[]] or the second input [[]] having zero weight and the other of the first input [[]] or the second input [[]] having all weight;             
generating a control signal based on the first input, the second input, and the relative weighting of the first input and the second input;   and         
adjusting a damping characteristic of the at least one damping device based on the control signal, wherein the suspension system is an adaptive suspension system or an active roll control suspension system;         
wherein the relative weighting applied to the second input is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.             


Claim 11: 
11. (Currently Amended)    A suspension system, comprising:            
an optical system recording ground conditions of a ground surface are that the vehicle will travel on;            
an adjustable damping device, wherein the suspension system is an adaptive suspension system or an active roll control suspension system;   and        
a controller:      
receiving a first input based on current driving dynamics data and receiving a second input based on information recorded by the optical system,
applying a relative weighting to the first input and the second input based on an evaluation of the first input and the second input at the controller, the relative weighting ranging between             
an equal weighting of the first input [[]] and the second input [[]] to         
one of the first input [[]] or the second input [[]] having zero weight and the other of the first input [[]] or the second input [[]] having all weight,   and                
adjusting at least one characteristic of the damping device based on the first input, the second input;             
wherein the relative weighting applied to the second input is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.              


Claims 8 & 14:    Cancelled per agreement with Atty. Nate Quirk on 02 NOV 2020.       

 Allowable Subject Matter 
Claims 1-7, 9-13 & 15 are pending and allowed.           
The following is an Examiner’s statement of reasons for this Allowance:      
The closest prior art of Bale reference (Pub. No. US 2005/ 0001472) teaches ---      
{“An electrical control network is laid over one or more vehicle dynamics control and/or ride control systems of a heavy vehicle, which control network controls actuation of components thereof. The invention offers many advantages including reduction of components, simplified design, unified communication for numerous different types of system components, simplified resolution of conflicts between competing control strategies, expandability to additional vehicle systems, and flexibility to upgrade for new, improved vehicle control schemes.”}             

Further, Anderson reference  (Pub. No. US 2019/ 0001782) teaches ---       
{“A method of on-demand energy delivery to an active suspension system comprising an actuator body, hydraulic pump, electric motor, plurality of sensors, energy storage facility, and controller is provided. The method comprises disposing an active suspension system in a vehicle between a wheel mount and a vehicle body, detecting a wheel event requiring control of the active suspension; and sourcing energy from the energy storage facility and delivering it to the electric motor in response to the wheel event.”}        

Further, Voss reference (Pub. No. US 2006/ 0064223) teaches ---       
{“A multiple parameter control system for a vehicle includes sensors to measure the control parameter shifts in relation to the vehicle, a controller to determine outputs, a dynamically adjustable vehicle system with controllable functions, and a power supply. The sensors measure the control parameter shifts and create representative input signals that are sent to the controller. The controller determines the appropriate outputs in response to the relative control parameter shift input signals received. The dynamically adjustable vehicle system with controllable functions receives the controller output and performs a dynamic control function adjustment to improve a vehicle ride characteristic.”}                       

Further, Lu reference (Pub. No. US 2014/ 0195112) teaches ---       
{“A method for controlling an active suspension includes steps of determining a dimension of a road abnormality ahead of the vehicle and comparing the dimension with a vehicle dimension. Responsive to the comparison, the abnormality is classified as one type of a plurality of predetermined types. Responsive to a height dimension of the abnormality, the abnormality is further classified as having one of a small, medium, or large severity. The suspension is controlled responsive to the type and severity.”}          


In regards to independent Claims 1, 10 and 11, Bale, Anderson, Voss and Lu references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:           

Claim 1:      
1.    A method of controlling a suspension system for a vehicle, comprising:          
applying, at the controller, a relative weighting to the first control information and the second control information based on an evaluation of the first control information and the second control information by the controller, the relative weighting ranging between 
an equal weighting of the first control information and the second control information to  
one of the first control information or the second control information having 
zero weight and the other of the first control information or the second control 
information having all weight;     
generating a control signal with the controller, based on the first control information, the second control information, and the relative weighting of the first control information and the second control information;   and     
wherein the relative weighting applied to the second control information is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.            


Claim 10:    
10.    A method of controlling a suspension system for a vehicle, comprising:              
applying, at the controller, a relative weighting to the first input and the second input based on an evaluation of the first input and the second input at the controller, the relative weighting ranging between        
an equal weighting of the first control information and the second control information to         
one of the first control information or the second control information having zero weight and the other of the first control information or the second control information having all weight;             
generating a control signal based on the first input, the second input, and the relative weighting of the first input and the second input;   and         
wherein the relative weighting applied to the second control information is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.             



Claim 11:         

11.    A suspension system, comprising:           
an adjustable damping device, wherein the suspension system is an adaptive suspension system or an active roll control suspension system;   and        
a controller:      
applying a relative weighting to the first input and the second input based on an evaluation of the first input and the second input at the controller, the relative weighting ranging between             
an equal weighting of the first control information and the second control information to            
one of the first control information or the second control information having zero weight and the other of the first control information or the second control information having all weight,  and          
wherein the relative weighting applied to the second control information is reduced in response to determining that a view of the ground surface from the visual system was obstructed when the optically recorded information was captured.              



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691                 

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691